DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 52-59, and 61-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lester et al. (USP 5,445,368).
	Regarding claim 1, Lester et al. disclose a buckle fold assembly for folding a sheet of material, comprising:
a first pair of pinch rollers (142,143);
a second pair of pinch rollers (144,145) downstream of the first pair of pinch rollers; and
a buckle tray (131) adjacent to the second pair of pinch rollers (144,145) such that a tail of the sheet of material is driven into the buckle tray by the first pair of pinch rollers and then a fold in the sheet of material is forced through the second pair of pinch rollers (see Figures 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lester et al. (USP 5,445,368) as applied to claim 1 above, and further in view of McNEIL (USPGPUB 2011/0311345).
	Regarding claim 2, Lester et al. disclose the buckle fold assembly of claim 1. However, they do not disclose an assembly wherein the sheet of material comprises a plurality of perforations thereon, wherein the first pair of pinch rollers comprises a first speed, and wherein the second pair of pinch rollers comprises a second speed. McNEIL discloses an assembly wherein the sheet of material comprises a plurality of perforations thereon, wherein the first pair of pinch rollers comprises a first speed, and wherein the second pair of pinch rollers comprises a second speed (see paragraphs [0114]-[0115]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly wherein the sheet of material comprises a plurality of perforations thereon, wherein the first pair of pinch rollers comprises a first speed, and wherein the second pair of pinch rollers comprises a second speed, as disclosed by McNeil, for the purpose of providing a web separator (see paragraph [0115]).
	Regarding claim 3, Lester et al. in view of McNeil disclose the buckle fold assembly of claim 2. Furthermore, McNEIL discloses an assembly wherein the first 
	Regarding claim 61, Lester et al. in view of McNeil disclose the buckle fold assembly of claim 3. Furthermore, McNEIL discloses an assembly wherein the first speed is greater than the second speed by about two to one (see paragraphs [0109] and [0114]-[0115]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly wherein the first speed is greater than the second speed such that the plurality of perforations separate between the first pair of pinch rollers and the second pair of pinch rollers as a speed mechanism, as disclosed by McNeil, for the purpose of providing a web separator (see paragraph [0115]) for high-density fibrous product (see paragraph [0109]).
Claims 4, 52-53, and 56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lester et al. (USP 5,445,368) as applied to claim 1 above, and further in view of Wolme et al. (USPGPUB 2013/0161346).
Regarding claim 4, Lester et al. disclose the buckle fold assembly of claim 1. However, they do not disclose an assembly further comprising a dispensing shelf downstream of the second pair of pinch rollers. Wolme et al. disclose an assembly further comprising a dispensing shelf (16) downstream of the second pair of pinch rollers (see Figure 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly further comprising a dispensing shelf downstream of the second pair of pinch rollers, as disclosed by Wolme et al., for the purpose of providing a passage arrangement (see paragraph [0038]).
	Regarding claim 52, Lester et al. disclose the buckle fold assembly of claim 1 wherein the buckle fold assembly comprises a loading station (see Figure 8). However, they do not disclose an assembly wherein the sheet material comprises one or more rolls of sheet material and a loading station for the one or more rolls. Wolme et al. disclose an assembly wherein the sheet material comprises one or more rolls (6 and/or 8) of sheet material and a loading station (see paragraph [0047]) for the one or more rolls (see Figures 1 and 4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly wherein the sheet material comprises one or more rolls of sheet material and a loading station for the one or more rolls, as disclosed by Wolme et al., for the purpose of enabling new rolls to be place into the dispenser (see paragraph [0047]).

	Regarding claim 56, Lester et al. disclose the buckle fold assembly of claim 1. However, they do not disclose an assembly further comprising a dispense shelf downstream of the second pair of pinch rollers. Wolme et al. disclose an assembly further comprising a dispense shelf (16) downstream of the second pair of pinch rollers (see Figure 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly further comprising a dispense shelf downstream of the second pair of pinch rollers, as disclosed by Wolme et al., for the purpose of providing a passage arrangement (see paragraph [0038]).
	Regarding claim 57, Lester et al. disclose the buckle fold assembly of claim 1. However, they do not disclose an assembly further comprising a presentation tray downstream of the second pair of pinch rollers. Wolme et al. disclose an assembly further comprising a presentation tray (12) downstream of the second pair of pinch rollers (see Figure 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly further comprising a presentation tray downstream of the second pair of pinch rollers, as disclosed by Wolme et al., for the purpose of providing a passage arrangement (see paragraph [0038]).
	Regarding claim 58, Lester et al. in view of Wolme et al. disclose the buckle fold assembly of claim 57. Furthermore, Wolme et al. disclose an assembly wherein the .
Claims 5-7 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lester et al. (USP 5,445,368) as applied to claim 1 above, and further in view of Vijuk (USP 5,044,873).
 	Regarding claim 5, Lester et al. disclose the buckle fold assembly of claim 1. However, he does not disclose further comprising a cutting mechanism. Vijuk disclose an assembly further comprising a cutting mechanism (52,53 or 87,88). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly further comprising a cutting mechanism, as disclosed by Vijuk, for the purpose of providing slitting means (see column 5 lines 37-50).
	Regarding claim 6, Lester et al. in view of Vijuk disclose the buckle fold assembly of claim 5. Furthermore, Vijuk disclose an assembly wherein the cutting mechanism comprises a knife assembly (53 or 89). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly wherein the cutting mechanism comprises a knife assembly, as disclosed by Vijuk, for the purpose of providing slitting means (see column 5 lines 37-50).

	Regarding claim 62, Lester et al. disclose the buckle fold assembly of claim 1. However, he does not disclose further comprising a user interface with one or more push buttons or one or more sensors. Vijuk disclose an assembly further comprising a user interface (505) with one or more push buttons or one or more sensors (see column 16 lines 31-35). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly further comprising a user interface with one or more push buttons or one or more sensors, as disclosed by Vijuk, for the purpose of providing a hand held programmer (see column 16 lines 31-35).
Claim 52-54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lester et al. (USP 5,445,368) as applied to claim 1 above, and further in view of Yip (USP 6,090,467).
	Regarding claim 52, Lester et al. disclose the buckle fold assembly of claim 1 wherein the buckle fold assembly comprises a loading station (see Figure 8). However, they do not disclose an assembly wherein the sheet material comprises one or more rolls of sheet material and a loading station for the one or more rolls. Yip discloses an 
	Regarding claim 53, Lester et al. disclose the buckle fold assembly of claim 52 wherein the loading station comprises a tucker finger (122 or 134) positioned about the first pair of pinch rollers (see Figure 9). 
	Regarding claim 54, Lester et al. in view of Yip disclose the buckle fold assembly of claim 52. Furthermore, Yip discloses an assembly wherein the loading station comprises a tail finder mechanism (see column 3 lines 45-62). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly wherein the loading station comprises a tail finder mechanism, as disclosed by Yip, for the purpose of controlling loading speed (see column 3 lines 45-62).
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lester et al. (USP 5,445,368) as applied to claim 1 above, and further in view of Moody et al. (USPGPUB 2017/0258278).
	Regarding claim 55, Lester et al. disclose the buckle fold assembly of claim 1 wherein the first pair of pinch rollers and the second pair of pinch rollers are loaded (see Figure 9). However, he does not disclose an assembly wherein the first pair of pinch .
Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lester et al. (USP 5,445,368) in view of Wolme et al. (USPGPUB 2013/0161346) as applied to claims 1 and 57 above, and further in view of Babikian (USP 8,152,021).
	Regarding claim 59, Lester et al. in view of Wolme et al. disclose the buckle fold assembly of claim 57. However, they do not disclose wherein the presentation tray comprises a multi-slot presentation tray. Moody et al. disclose an assembly wherein the presentation try comprises a multi-slot presentation tray (see Figure 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Lester et al. by including an assembly wherein the presentation tray comprises a multi-slot presentation tray, as disclosed by Babikian, for the purpose of providing a bar between an opening and a stack of napkins in order to hold and dispense the napkins (see abstract).

Allowable Subject Matter
Claim 60 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



M.K.C.
2/27/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651